Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the individual steps should begin with terms that are not capitalized—ie, “according” and “said”.  At line 2 of claim 1, --the—should be inserted after “includes”.  At line 6 of claim 1, “on” should be changed to –in--; ie, the template would not be fixed “on” a cavity.  The same for the occurrence at line 15.  Claim 1, lines 8 and 18, “distributing” should be changed to –distributed--.   Claim 2, line 3, --are—should be inserted before “evenly” and “distribute” should be changed to –distributed--.  Claim 4, lines 4 and 5 “on its surface” requires correction since the template would not be “on” the surface of a cavity.  Claim 4, penultimate line, “distribute” should be changed to –are distributed--.  Claim 6, line 8, “the pretreated aluminum foil” lacks antecedent basis.  Claim 7, line 5, “the micro feature” lacks antecedent basis.  In the last two lines of claim 7, the parentheses should be removed and –comprising—inserted after “arrays” in the penultimate line.  Also, in claim 7, line 8, “the” should be deleted and at line 10, “developed” should be changed to –formed--.  Claim 9, lines 4 and 5, “type” should be deleted.  Claim 10 should be redrafted as a method claim for forming—ie, “fabrication method for…” wherein the arrays are used for the various different purposes.  Also, claim 10, line 6, --wherein—should be inserted after the semicolon.  
2.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art cited on the 892 teaches methods for forming microlens arrays.  None of the art teaches the instant method of forming such an array by assembling a flexible film on a porous plate, using this to injection mold a polymer part which is then used as a template to form an aluminum foil with nanopores, with the aluminum foil then used in an injection molding machine to form the final array.
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742